United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50173
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FILIBERTO VIVANCO-ATRIANO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                      USDC No. 2:05-CR-251
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Filiberto Vivanco Atriano (Vivanco) appeals his sentence

following his convictions for possession of marijuana with intent

to distribute and importation of marijuana.   He argues that the

district court misapplied the Sentencing Guidelines when it

erroneously denied him a minor-participant role adjustment to his

offense level under U.S.S.G. § 3B1.2.   Vivanco contends that he

was a simple courier.   He argues that the district court failed

to consider the totality of the circumstances when applying the

Guidelines and instead erroneously stated that it could apply the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50173
                                -2-

minor-participant role adjustment under § 3B1.2 only in

“exceptional” circumstances.

     We conclude that Vivanco has not shown that the district

court clearly erred when it denied him a minor-participant role

adjustment.   See United States v. Atanda, 60 F.3d 196, 198-99

(5th Cir. 1995).

     AFFIRMED.